Appellant appealed his case from the Corporation Court to the County Court, in which latter court the case was tried de novo, and a fine of $100 imposed. *Page 85 
Motion is made to dismiss the appeal because this judgment is final, not being in excess of $100. This is a correct motion under article 87 of the Code of Criminal Procedure, 1911. See 2 vol. Vernon's Crim. Stat., art. 87, and note containing a great number of decisions upon this question. That statute requires finality of judgment in the County Court where the fine is not in excess of $100.
The appeal, therefore, will be dismissed.
Dismissed.